MEMORANDUM **
Joseph Gideon Hancock, a California state prisoner, appeals pro se from the *227district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal under 28 U.S.C. § 1915A for failure to state a claim. Resnick v. Warden Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
The district court properly dismissed Hancock’s deliberate indifference claims because his allegations of inadequate care state, at most, a claim of negligence. See Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir.1990) (‘While poor medical treatment will at a certain point rise to the level of constitutional violation, mere malpractice, or even gross negligence, does not suffice.”).
Hancock’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*227ed by 9th Cir. R. 36-3.